 



EXHIBIT 10.1
 
OMNIBUS AGREEMENT

among
THE HERITAGE GROUP
CALUMET GP, LLC
CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.
CALUMET OPERATING, LLC
CALUMET LP GP, LLC
and
CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
 

 



--------------------------------------------------------------------------------



 



OMNIBUS AGREEMENT
     THIS OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as
of, the Closing Date (as defined herein), and is by and among The Heritage
Group, an Indiana general partnership (“THG”), Calumet GP, LLC, a Delaware
limited liability company (the “General Partner”), Calumet Specialty Products
Partners, L.P., a Delaware limited partnership (the “Partnership”), Calumet
Operating, LLC, a Delaware limited liability company (the “OLLC”), Calumet LP
GP, LLC, a Delaware limited liability company (“Calumet LP GP”), and Calumet
Lubricants Co., Limited Partnership, an Indiana limited partnership (“Calumet
LP”). The above-named entities are sometimes referred to in this Agreement each
as a “Party” and collectively as the “Parties.”
R E C I T A L S:
     The Parties desire by their execution of this Agreement to evidence their
agreement, as more fully set forth in Article II, with respect to those business
opportunities that the THG Entities (as defined herein) will not engage in
during the term of this Agreement unless the Partnership Entities have declined
to engage in any such business opportunity for their own account.
     In consideration of the premises and the covenants, conditions, and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:
ARTICLE I
Definitions
               1.1 Definitions.
     As used in this Agreement, the following terms shall have the respective
meanings set forth below:
     “Affiliate” is defined in the Partnership Agreement.
     “Closing Date” means the date of the closing of the Partnership’s initial
public offering of Common Units.
     “Code” means Internal Revenue Code of 1986, as amended.
     “Common Units” is defined in the Partnership Agreement.
     “Conflicts Committee” is defined in the Partnership Agreement.
     “Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among THG, the General
Partner, the Partnership, the OLLC, Calumet LP GP, Calumet LP and certain other
parties, together with the additional conveyance documents and instruments
contemplated or referenced thereunder.
   

 



--------------------------------------------------------------------------------



 



     “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract, or otherwise.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “General Partner” is defined in the introduction to this Agreement.
     “Limited Partner” is defined in the Partnership Agreement.
     “Offer” is defined in Section 2.3(a).
     “Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Calumet Specialty Products Partners, L.P., dated as of
the Closing Date, as such agreement is in effect on the Closing Date, to which
reference is hereby made for all purposes of this Agreement. No amendment or
modification to the Partnership Agreement subsequent to the Closing Date shall
be given effect for the purposes of this Agreement unless consented to in
writing by each of the Parties to this Agreement.
     “Partnership Entities” means the General Partner and each member of the
Partnership Group.
     “Partnership Entity” means any of the Partnership Entities.
     “Partnership Group” means the Partnership, the OLLC, Calumet LP GP, Calumet
LP and any Subsidiary of any such Person, treated as a single consolidated
entity.
     “Partnership Group Member” means any member of the Partnership Group.
     “Party” and “Parties” are defined in the introduction to this Agreement.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
     “Restricted Businesses” is defined in Section 2.1.
     “Retained Assets” means any assets and investments owned or operated by any
of the THG Entities as of the Closing Date that were not conveyed, contributed
or otherwise transferred to the Partnership Group prior to or on the Closing
Date pursuant to the Contribution Agreement or otherwise.
     “Subject Assets” is defined in Section 2.2(e).

-2-



--------------------------------------------------------------------------------



 



     “Subsidiary” means, with respect to any Person, (a) a corporation of which
more than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
     “THG Entities” means THG and any Person controlled, directly or indirectly,
by THG other than the Partnership Entities.
     “THG Entity” means any of the THG Entities.
     “transfer” including the correlative terms “transferring” or “transferred”
means any direct or indirect transfer, assignment, sale, gift, pledge,
hypothecation or other encumbrance, or any other disposition (whether voluntary,
involuntary or by operation of law) of any assets, properties or rights.
     “Units” is defined in the Partnership Agreement.
ARTICLE II
Business Opportunities
               2.1 Restricted Businesses. For so long as a THG Entity controls
the Partnership, and except as permitted by Section 2.2, each of the THG
Entities shall be prohibited from engaging in, whether by acquisition,
construction, investment in debt or equity securities of any Person or
otherwise, any business having assets engaged in the following businesses (the
“Restricted Businesses”): the refining or marketing of specialty lubricating
oils, solvents, wax products, gasoline, diesel or jet fuel products in the
continental United States.
               2.2 Permitted Exceptions. Notwithstanding any provision of
Section 2.1 to the contrary, the THG Entities may engage in the following
activities under the following circumstances:
     (a) the ownership and/or operation of any of the Retained Assets (including
replacements and natural extensions of the Retained Assets);
     (b) the refining and/or marketing of asphalt and asphalt-related products
and related product development activities;

-3-



--------------------------------------------------------------------------------



 



     (c) the refining and/or marketing of products that do not produce
“qualifying income” as defined in the Code;
     (d) the purchase and ownership of up to 9.9% of any class of securities of
any entity engaged in any Restricted Business;
     (e) the acquisition of, construction of or investment in any Restricted
Business or any asset or group of related assets used in any Restricted Business
by a THG Entity after the Closing Date (the “Subject Assets”) if, in the case of
an acquisition, the fair market value of the Subject Assets, or, in the case of
an investment, the amount of the investment, or in the case of construction, the
estimated construction cost of the Subject Assets, is less than $5 million at
the time of such acquisition, investment or construction, as the case may be;
     (f) the acquisition of, construction of or investment in any Subject Assets
involving a fair market value, investment or construction cost, as the case may
be, greater than that permitted by Section 2.2(d) or Section 2.2(e); provided
the Partnership Group has been offered the opportunity to acquire, construct or
invest in such Subject Assets in accordance with Section 2.3 and the General
Partner (with the approval of the Conflicts Committee) has elected not to
purchase such Subject Assets; and
     (g) any Restricted Business conducted by a THG Entity with the approval of
the Conflicts Committee.
               2.3 Procedures.
               (a) In the event that a THG Entity becomes aware of an
opportunity to acquire, construct or invest in Subject Assets described in
Section 2.2(f), then, subject to Section 2.3(b), as soon as practicable, such
THG Entity shall notify the General Partner in writing of such opportunity and
deliver to the General Partner all information in the possession of any THG
Entity relating to the Subject Assets and such potential transaction. As soon as
practicable but in any event within 30 days after receipt of such notification
and information, the General Partner, on behalf of the Partnership, shall notify
the THG Entity in writing that either (i) the General Partner, on behalf of the
Partnership, has elected (with the concurrence of the Conflicts Committee) not
to cause a member of the Partnership Group to pursue the opportunity to acquire,
construct or invest in the Subject Assets, in which case the THG Entities may
acquire, construct or invest in such Subject Assets without any further
obligation to offer such opportunity to the Partnership, or (ii) the General
Partner, on behalf of the Partnership, has elected (with the concurrence of the
Conflicts Committee) to cause a member of the Partnership Group to pursue the
opportunity to acquire, construct or invest in the Subject Assets. Failure by
the General Partner to provide such notice within such 30-day period shall be
deemed to constitute a decision not to pursue such opportunity. If, at any time,
the General Partner abandons such opportunity with the approval of the Conflicts
Committee (as evidenced in writing by the General Partner following the request
of the THG Entity), the THG Entity may pursue such opportunity. Any Subject
Assets which are permitted to be acquired, constructed or invested in by a THG
Entity must be so acquired, constructed or invested

-4-



--------------------------------------------------------------------------------



 



in (i) within 12 months of the later to occur of (A) the date that the THG
Entity is permitted pursuant to this Section 2.3(a) to pursue such acquisition,
construction project or investment and (B) the date upon which all required
governmental approvals to consummate such acquisition, construction project or
investment have been obtained, and (ii) on terms not materially more favorable
to the THG Entity than were offered to the Partnership. If either of these
conditions are not satisfied, such opportunity must be reoffered to the
Partnership in accordance with this Section 2.3(a).
               (b) Notwithstanding Section 2.3(a), in the event that a THG
Entity becomes aware of an opportunity to make an acquisition or investment that
includes both Subject Assets and assets that are not Subject Assets and such
Subject Assets have a fair market value (as determined in good faith by the
Board of Trustees of THG) equal to or greater than $5 million but comprise less
than half of the fair market value (as determined in good faith by the Board of
Trustees of THG) of the total assets being considered for acquisition or
investment, then the THG Entity may make such acquisition or investment without
first offering the opportunity to the Partnership or notifying the General
Partner provided that the THG Entities comply with the following procedures:
               (i) Within 90 days after the consummation of the acquisition or
investment, as the case may be, by a THG Entity of the Subject Assets, as the
case may be, the THG Entity shall notify the General Partner in writing of such
acquisition or investment and offer the Partnership Group the opportunity to
purchase such Subject Assets in accordance with this Section 2.3(b) (the
“Offer”). The Offer shall set forth the proposed terms by which a Partnership
Group Member may purchase the Subject Assets and, if any THG Entity desires to
utilize the Subject Assets, the proposed commercially reasonable terms on which
the Partnership Group will enable the THG Entity to utilize the Subject Assets.
As soon as practicable, but in any event within 30 days after receipt of such
written notification, the General Partner shall notify the THG Entity in writing
that either (x) the General Partner has elected (with the concurrence of the
Conflicts Committee) not to cause any Partnership Group Member to purchase the
Subject Assets, in which event the THG Entity shall be forever free to continue
to own or operate such Subject Assets, or (y) the General Partner has elected
(with the concurrence of the Conflicts Committee) to cause a Partnership Group
Member to purchase the Subject Assets, in which event the following procedures
in subsections (ii) and (iii) shall apply.
               (ii) If the THG Entity and the General Partner (with the approval
of the Conflicts Committee) are able, within 60 days after receipt by the
General Partner of the Offer, to agree on the fair market value of the Subject
Assets that are subject to the Offer and any other terms of the Offer including,
without limitation, the terms, if any, on which the Partnership Group will
enable the THG Entity to utilize the Subject Assets, a Partnership Group Member
shall purchase the Subject Assets for the agreed upon fair market value as soon
as commercially practicable after such agreement has been reached and, if
applicable, enter into an agreement with the THG Entity to provide services in a
manner consistent with the Offer.

-5-



--------------------------------------------------------------------------------



 



               (iii) If the THG Entity and the General Partner (with the
concurrence of the Conflicts Committee) are unable, within 60 days after receipt
by the General Partner of the Offer, to agree on the fair market value of the
Subject Assets that are subject to the Offer or the other terms of the Offer
including, if applicable, the terms on which the Partnership Group will enable
the THG Entity to utilize the Subject Assets, the THG Entity and the General
Partner will engage a mutually agreed upon investment banking firm to determine
the fair market value of the Subject Assets and/or the other terms on which the
Partnership Group and the THG Entity are unable to agree. Such investment
banking firm will determine the fair market value of the Subject Assets and/or
the other terms on which the Partnership Group and the THG Entity are unable to
agree within 30 days of its engagement and furnish the THG Entity and the
General Partner its determination. The fees of the investment banking firm will
be split equally between the THG Entity and the Partnership Group. Once the
investment banking firm has submitted its determination of the fair market value
of the Subject Assets and/or the other terms on which the Partnership Group and
the THG Entity are unable to agree, the General Partner will have the right, but
not the obligation, subject to the approval of the Conflicts Committee, to cause
a Partnership Group Member to purchase the Subject Assets pursuant to the Offer
as modified by the determination of the investment banking firm. The Partnership
Group will provide written notice of its decision to the THG Entity within
30 days after the investment banking firm has submitted its determination.
Failure to provide such notice within such 30-day period shall be deemed to
constitute a decision not to purchase the Subject Assets. If the General Partner
elects to cause a Partnership Group Member to purchase the Subject Assets, then
the Partnership Group Member shall purchase the Subject Assets pursuant to the
Offer as modified by the determination of the investment banking firm as soon as
commercially practicable after such determination and, if applicable, enter into
an agreement with the THG Entity to provide services in a manner consistent with
the Offer, as modified by the determination of the investment banking firm, if
applicable.
               2.4 Scope of Prohibition. Except as provided in this Article II
and the Partnership Agreement, each THG Entity shall be free to engage in any
business activity, including those that may be in direct competition with any
Partnership Group Member.
               2.5 Enforcement. The THG Entities agree and acknowledge that the
Partnership Group does not have an adequate remedy at law for the breach by any
THG Entity of the covenants and agreements set forth in this Article II, and
that any breach by any THG Entity of the covenants and agreements set forth in
this Article II would result in irreparable injury to the Partnership Group. The
THG Entities further agree and acknowledge that any Partnership Group Member
may, in addition to the other remedies which may be available to the Partnership
Group, file a suit in equity to enjoin the THG Entities from such breach, and
consent to the issuance of injunctive relief relating to this Agreement. No
Person, directly or indirectly controlled thereby shall be liable for the
failure of any other Person, directly or indirectly, controlled thereby to
comply with this Article II.

-6-



--------------------------------------------------------------------------------



 



ARTICLE III
Miscellaneous
               3.1 Choice of Law; Submission to Jurisdiction. This Agreement
shall be subject to and governed by the laws of the State of Delaware, excluding
any conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Indiana and to venue in Indianapolis, Indiana.
               3.2 Notice. All notices or other communications required or
permitted under, or otherwise in connection with, this Agreement must be in
writing and must be given by depositing same in the U.S. mail, addressed to the
Person to be notified, postpaid and registered or certified with return receipt
requested or by transmitting by national overnight courier or by delivering such
notice in person or by facsimile to such Party. Notice given by mail, national
overnight courier or personal delivery shall be effective upon actual receipt.
Notice given by facsimile shall be effective upon confirmation of receipt when
transmitted by facsimile if transmitted during the recipient’s normal business
hours or at the beginning of the recipient’s next business day after receipt if
not transmitted during the recipient’s normal business hours. All notices to be
sent to a Party pursuant to this Agreement shall be sent to or made at the
address set forth below or at such other address as such Party may stipulate to
all other Parties in the manner provided in this Section 3.2.
               if to the THG Entities:
The Heritage Group
5400 West 86th Street
Indianapolis, Indiana 46268
Attention: Fred M. Fehsenfeld, Jr.
Fax: 317-879-8145
with a copy to:
The Heritage Group
5400 West 86th Street
Indianapolis, Indiana 46268
Attention: Tom Mattix
Fax: 317-872-6327

-7-



--------------------------------------------------------------------------------



 



               if to the Partnership Entities
Calumet Specialty Products Partners, L.P.
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, Indiana 46214
Attention: R. Patrick Murray, II
Fax: 317-328-5676
with a copy to:
Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2300
Houston, Texas 77002
Attention: David Oelman
Fax: 713-758-2346
               3.3 Entire Agreement. This Agreement constitutes the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein.
               3.4 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties
hereto; provided, however, that the Partnership may not, without the prior
approval of the Conflicts Committee, agree to any amendment or modification of
this Agreement that the General Partner determines will adversely affect the
holders of Common Units. Each such instrument shall be reduced to writing and
shall be designated on its face an “Amendment” or an “Addendum” to this
Agreement.
               3.5 Assignment. No Party shall have the right to assign any of
its rights or obligations under this Agreement without the consent of the other
Parties hereto.
               3.6 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.
               3.7 Severability. If any provision of this Agreement shall be
held invalid or unenforceable by a court or regulatory body of competent
jurisdiction, the remainder of this Agreement shall remain in full force and
effect.
               3.8 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.

-8-



--------------------------------------------------------------------------------



 



               3.9 Rights of Limited Partners. The provisions of this Agreement
are enforceable solely by the Parties to this Agreement, and no Limited Partner
of the Partnership shall have the right, separate and apart from the
Partnership, to enforce any provision of this Agreement or to compel any Party
to this Agreement to comply with the terms of this Agreement.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on, and
effective as of, the Closing Date.

                  THE HERITAGE GROUP
 
           
 
  By:   /s/ Fred M. Fehsenfeld, Jr.    
 
           
 
      Fred M. Fehsenfeld, Jr.    
 
      Chief Executive Officer    
 
                CALUMET GP, LLC
 
           
 
  By:   /s/ R. Patrick Murray, II    
 
           
 
      R. Patrick Murray, II    
 
      Vice President and Chief Financial Officer    
 
                CALUMET SPECIALTY PRODUCTS     PARTNERS, L.P.
 
           
 
  By:   CALUMET GP, LLC, its general partner    
 
           
 
  By:   /s/ R. Patrick Murray, II    
 
           
 
      R. Patrick Murray, II    
 
      Vice President and Chief Financial Officer    
 
                CALUMET OPERATING, LLC
 
           
 
  By:   Calumet Specialty Products Partners, L.P.,    
 
      its sole member    
 
           
 
  By:   Calumet GP, LLC,    
 
      its general partner    
 
           
 
  By:   /s/ R. Patrick Murray, II    
 
           
 
      R. Patrick Murray, II    
 
      Vice President and Chief Financial Officer    

-10-



--------------------------------------------------------------------------------



 



                  CALUMET LP GP, LLC
 
           
 
  By:   /s/ R. Patrick Murray, II    
 
           
 
      R. Patrick Murray, II    
 
      Vice President and Chief Financial Officer    
 
                CALUMET LUBRICANTS CO., LIMITED     PARTNERSHIP
 
           
 
  By:   CALUMET LP GP, LLC, its general partner    
 
           
 
  By:   /s/ R. Patrick Murray, II    
 
           
 
      R. Patrick Murray, II    
 
      Vice President and Chief Financial Officer    

-11-